DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 05/18/2021 has been entered.  Claims 22-41 remain pending in the application.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.
 The previous 35 USC 112(d) rejections of Claim 31 are withdrawn in light of Applicant’s amendment to Claim 31.


	Allowable Subject Matter
Claims 22-41 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With respect to Claim 32, the prior art of record, does not disclose or make obvious a turbine blade having a contoured face that at least partially defines a damper pin slot, said contoured face extending from an outer surface to a first blend edge; and a 
While, turbine blades having a contoured face and blended surface are known in the art, such as seen in Thomen’s Figure 6 (see previous Office action, Page 4); Thomen et al. do not disclose or make obvious, the positon of the pin slot and first and second blend edges with respect to the outer and inner surfaces facing in opposite directions of each other.  In other words, Thomen’s second blend edge will never intersect the inner surface facing an opposite direction as the outer surface.  To modify Thomen et al. such that the outer and inner surface face opposite directions would render Thomen et al. inoperative.
With respect to Claims 33-41, their pendency on Claim 32 make them allowable.
With respect to Claims 22-31, these claims contain all the allowable subject matter as Claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Remarks, Page 8, lines 16-27 and Page 10, lines 4-12, filed 05/18/2021, with respect to Thomen et al. and Xiao et al., have been fully considered and are persuasive.  The previous rejections of Claims 22-41 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


Timothy P. Solak
/tps/
Art Unit 3746
08/09/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746